Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
Claims 4 and 8-10 are cancelled.
Claims 11-17 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations “the flat tube includes one plat tube and another flat tube spaced from each other” (line 14) and all incidences of “a/the flat tube” (e.g. claim 1, lines 2, 3, 11, and12).  It is unclear how one tube can include two tubes spaced apart from each other.  For examination purposes, it is assumed that “a/the flat tube” (claim 1, line 14) reads as “at least one flat tube”.
Further regarding claim 1, the recitation “the other end side” (line 20) lacks antecedent basis.
Claims 2, 3, and 5-7 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bouti et al. (WO 2015/032631 A1), and further in view of Brotz et al. (US 2013/0327512).
Regarding claim 1, Bouti et al. discloses a heat exchanger comprising: a flat tube (Defined by paired elements 5) (Figures 1 and 2) having a flat cross-sectional shape (Figures 1 and 2) and covered with an anticorrosive layer (8), and a fin (4) bonded to the flat tube with a bonding agent (15) on a first surface of the anticorrosive layer interposed therebetween (Figures 1 and 2), where the fin is covered 
While Bouti et al. discloses the fin as including a portion extending along the flat tube such that the portion is bonded to the flat tube (Figures 1 and 2 and Lines 123-131 of the attached translation: The fin extends along and is bonded to the flat tube), while Bouti et al. discloses the flat tube has a width in a first direction and extends in a second direction intersecting the first direction (Annotated Figures 1 and 2), and while Bouti et al. discloses the flat tube includes one flat tube (Figures 1 and 2: A tube partially defined by a first of elements 5) and another flat tube (Figures 1 and 2: A tube partially defined by a first of elements 5) spaced from each other (Figures 1 and 2), Bouti et al. does not teach or disclose the fin as including the portion as a flat plate.
Brotz et al. teaches a heat exchanger comprising: a plurality of flat tubes (8) (Figures 1 and 2) and a plurality of fins (9) (Figure 3), where the fin includes: a first flat plate portion extending in a second direction and bonded to one tube (Annotated Figure 3 and Paragraphs 27-29, See also Figure 2: Connecting surfaces 15 and 16 contact adjacent tubes 9), a second flat plate portion disposed from one end side of the first flat plate portion in the second direction toward another tube (Annotated Figure 3), and a third flat plate portion disposed from another other end side of the first flat plate portion in the second direction toward the another flat tube (Annotated Figure 3), where the 

    PNG
    media_image1.png
    539
    661
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    561
    666
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    364
    546
    media_image3.png
    Greyscale

Regarding claim 7, Bouti et al. discloses a heat exchanger as discussed above.  However, Bouti et al. does not teach or disclose the fin as provided with a louver located on a leeward side.
Brotz et al. teaches a heat exchanger comprising: a plurality of flat tubes (8) (Figures 1 and 2) and a plurality of fins (9) (Figure 3), where the fin as provided with a louver (14, 17) located on a leeward side (Figure 3 and Paragraph 29).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the fin as disclosed by Bouti et al. with a louver as taught by Brotz et al. to improve heat exchanger heat exchange efficiency by providing the heat exchanger fins with turbulence generating structures (Paragraph 29 of Brotz et al.).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bouti et al. (WO 2015/032631 A1) and Brotz et al. (US 2013/0327512), and further in view of Minami (US 2009/0008068).
Regarding claim 2, Bouti et al. discloses a heat exchanger as discussed above.  However, Bouti et al. does not specify the surface roughness of the anticorrosive layer.
Minami et al. teaches a heat exchanger, comprising: a tube (2a) that is adhesively bonded to a fin (Paragraphs 20-21), where the tube has a first surface (i.e. a surface of the tube that is adhesively bonded to the fin) (Paragraphs 20-21), where the first surface of the tube has been roughened so as to have an arithmetic mean surface roughness of not less than 0.7 µm and not more than 100 µm (Paragraph 129: The first surface has a surface roughness less than 10 µm).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to 
Note: The claimed phrase “the anticorrosive layer has been roughened” is being treated as a product by process limitation; that is, that the anticorrosive layer is treated by a roughening process.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
Regarding claim 3, Bouti et al. discloses a heat exchanger as discussed above.  While Bouti et al. discloses the bonding agent as having a thickness from a top of the roughened first surface of the anticorrosive layer to an upper surface of the bonding agent (i.e. the bonding agent has a thickness) (Figure 2), Bouti et al. does not specify the thickness of the bonding agent as not less than 0.1 µm and not more than 5.0 µm.
Minami et al. teaches a heat exchanger, comprising: a tube (2a) that is adhesively bonded to a fin (Paragraphs 20-21) by a bonding agent (21), where a thickness of the bonding agent is not less than 0.1 µm and not more than 5.0 µm (Paragraph 152: The bonding agent has a thickness between 3 µm and 50 µm).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the bonding agent as disclosed by Bouti et al. with a thickness as taught by Minami et al. to improve heat exchanger service life by 
Note: The claimed phrase “the roughened first surface of the anticorrosive layer” is being treated as a product by process limitation; that is, that the anticorrosive layer is treated by a roughening process.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bouti et al. (WO 2015/032631 A1) and Brotz et al. (US 2013/0327512), and further in view of Shigemori et al. (WO 2015/122185 A1).
Regarding claim 5, Bouti et al. discloses a heat exchanger as discussed above, where Bouti et al. further discloses a length in the second direction over which the fin and the flat tube are in contact with each other that is represented as a length A1 (Annotated Figure 2: Defined by a width of the fin along the second direction), a length in the second direction of a portion where the fin and the flat tube are bonded together with the bonding agent that is represented as a length A2 (Annotated Figure 2: Defined by a width of the bonding agent along the second direction), a length in the first direction over which the fin and the flat tube are in contact with each other that is represented as a length B1 (Annotated Figure 2: Defined by a length of the fin and tube along the first direction), and a length in the first direction of the portion where the fin and the flat tube 
Shigemori et al. teaches a heat exchanger, comprising: a tube (2) that is adhesively bonded to at least one fin (3) (Figure 5A), where Shigemori et al. discloses that as a contact area of a brazed joint between the fin and tube is increased the adhesion between them is improved (lines 54-63 and lines 392-393 of the attached translation). Therefore, a bonding area ratio is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a bonding area ratio between a tube and a fin results in increased bonding strength between the tube and the fin. Therefore, since the general conditions of the claim, i.e. that a tube is bonded to a fin over a contact area, were disclosed in the prior art by Shigemori et al., it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to configure a tube and fin as disclosed by Bouti et al. with a bonding area ratio as taught by Shigemori et al. to improve a strength of a connection between a fin and tube by increasing a contact surface area between a fin and tube.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bouti et al. (WO 2015/032631 A1) and Brotz et al. (US 2013/0327512), and further in view of Swiger et al. (US 6,397,939).
Regarding claim 6, Bouti et al. discloses a heat exchanger as discussed above.  However, Bouti et al. does not teach or disclose protrusion-recess portions.
Swiger et al. teaches a heat exchanger, comprising: a tube (14) that is adhesively bonded to a fin (16) (Figure 4), where the tube is provided with a first protrusion-recess portion (36), and where the fin is provided with a second protrusion-recess portion (54) in which the first protrusion-recess portion fits (Figure 4).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the tube and fin as disclosed by Bouti et al. with protrusion-recess portions as taught by Swiger et al. to facilitate manufacturing of a heat exchanger by ensuring correct alignment of fins and tubes.










Response to Arguments
Regarding the arguments on page 7, line 10 to page 10, line 7: 
Applicant alleges that Scheidegger et al. does not teach or disclose claim 1 as amended.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 10, lines 8-11: 
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, applicant’s amendment appears to introduce new indefinitness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JASON N THOMPSON/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763